*335ORDER
PER CURIAM.
AND NOW, this 1st day of September, 1983, the application of John Gregory for reconsideration of this Court’s denial of petition for allowance of appeal is granted.
Petition for allowance of appeal is hereby granted; further, in addition to any issues which the parties choose to address, the parties are directed to brief, and be prepared to orally argue, the following issue:
Whether, in a case challenging the validity of a will that has been drafted by an attorney who is also named a beneficiary under said will, the testimony of the attorney/scrivener/beneficiary should be deemed incompetent as a matter of law.